Citation Nr: 1606546	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for an acquired psychiatric condition, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Ashley Marin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1978, with apparent additional duty in the Air National Guard from March 1985 to March 1993, and from July 1997 to July 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in October 2013.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence weighs against a finding that the Veteran's current Meniere's disease, is related to acoustic trauma sustained in service. 

2. The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related to acoustic trauma sustained in service or were proximately caused or aggravated by a service-connected disability.

3. The preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric condition is related to service, or was proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2. The criteria for service connection for bilateral hearing loss, to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2015).

3. The criteria for service connection for tinnitus, to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

4. The criteria for service connection for an acquired psychiatric condition, to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in a December 2007 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, private treatment and VA treatment records.  VA examinations for the Veteran's Meniere's disease, hearing loss and tinnitus were conducted in November 2013.  The Board finds that the examinations are adequate; as they were conducted by medical professionals who reviewed the claims file, examined the Veteran, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the record does not contain a medical opinion addressing the etiology of the Veteran's acquired psychiatric condition.  However, as will be discussed below, there is no indication that the Veteran's acquired psychiatric condition may be associated with his active service.  Accordingly, VA is not required to obtain an examination or medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

A. Meniere's Disease

The Veteran seeks service connection for Meniere's disease.  He attributes his condition to acoustic trauma during service.  The Veteran contends that he was exposed to noise at hazardous levels while serving as a fuel specialist. 

The Veteran's service treatment records do not show any complaints, diagnosis or treatment for Meniere's disease.  Clinical evaluations conducted throughout active duty and during the Veteran's Air National Guard service (August 1975, January 1987 and June 1997) show no abnormalities.  On August 1975 and January 1982 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" dizziness or fainting spells.  

The Veteran's post-service medical records show complaints and treatment for Meniere's disease beginning in December 2006.  Treatment records from December 2006 to December 2013 also show complaints of vertigo, fullness in the ears, ringing in the ears and hearing loss. 

The record contains a March 2009 statement from Dr. L.B., the Veteran's private physician.  Dr. L.B. opined that the Veteran has been exposed to numerous and sundry respiratory irritants in his occupation, which has exacerbated his allergy symptoms and in turn aggravated his Meniere's disease. 

VA medical opinions were obtained in November 2013.  The examiner concluded that the Veteran's condition was less likely than not incurred in caused by the claimed in-service injury, event or illness.  The examiner reasoned that the onset of the Veteran's Meniere's disease was in 2006 and a MRI performed in 2007 was essentially normal.  There is also a gap of 28 years between service and the onset of the Veteran's Meniere's disease, with no records to connect the condition to his military service.  

Based on the medical evidence, the Board finds that service connection is not warranted for the Veteran's Meniere's disease.  There is no evidence linking the Veteran's condition to his in-service acoustic trauma.  The Veteran's service treatment records are silent for any complaints, diagnosis or treatment for Meniere's disease.  On August 1975 and January 1982 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" dizziness or fainting spells.  The Veteran's post-service treatment records do not attribute his Meniere's disease to in-service acoustic trauma.  The VA examiner also opined that Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the onset of the Veteran's Meniere's disease was in 2006, more than 28 years after service.  The evidence does not show nor does the Veteran allege that he has had symptoms of Meniere's disease since service. 

The Board acknowledges that Dr. L.B., the Veteran's private physician, found that the Veteran has been exposed to numerous respiratory irritants in his occupation, which has exacerbated his allergy symptoms and in turn aggravated his Meniere's disease.  However, Dr. L.B. did not specify whether the Veteran's military occupation exposed him to such irritants.  Therefore, the Board finds that Dr. L.B.'s statement does not support the Veteran's service connection claim and is of little probative value. 

The only other evidence in the record concerning the etiology of the Veteran's Meniere's disease is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for Meniere's disease is denied.  See 38 U.S.C.A §5107.

B. Hearing Loss and Tinnitus 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends were caused by acoustic trauma during service.  The Veteran contends that he was exposed to noise at hazardous levels while serving as a fuel specialist.  The Veteran also argues that his hearing loss and tinnitus is secondary to his Meniere's disease.  

The Veteran's service treatment records do not show any complaints of hearing loss or tinnitus in service.  Clinical evaluation of the ears and audiometric testing conducted throughout active duty and during the Veteran's Air National Guard service (August 1975, January 1987 and June 1997) show no abnormalities and normal hearing.  On August 1975 and January 1982 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss.  On his January 1982 Reports of Medical History, the Veteran indicated that he had a history of ear, nose and throat trouble; specifically hay fever, rhinitis, and sinus congestion.  Subsequent service treatments records do not reveal a diagnosis of hearing loss or tinnitus.  

Post-service treatment records show complaints of hearing loss and tinnitus since 2002.  At a December 2006 private examination, the Veteran reported ringing in his ears for one and a half years.  Audiometric testing revealed mid-low frequency sensorineural hearing loss.  May 2007 to December 2012 post-service medical records show further treatment for hearing loss and tinnitus.  

The Veteran was afforded a VA examination in November 2013, where he was diagnosed with sensorineural hearing loss in both the right and left ear.  The examiner acknowledged that the Veteran was exposed to loud noise during service, particularly through jet engines.  However, it was reported that the Veteran utilized ear protection during service.  After service, the Veteran was exposed to loud noise from heavy equipment as a machinist and pipefitter for 25 years.  With regard to recreational noise exposure, the Veteran stated that he participates in target shooting, but that he "currently stays away from all noises." 

The examiner opined that the Veteran's bilateral hearing loss is not caused by or the result of an event in military service.  She reasoned that the Veteran's hearing was normal at the time of entrance in August 1975 and at the time of enlistment for the Air National Guard in January 1987.  The Veteran did not show any hearing loss or shifts in hearing during his time in active duty.  Hearing loss was first diagnosed in 2006, along with other symptoms of dizziness and tinnitus.  His hearing loss is also not consistent with noise damage.  With regard to his tinnitus, the Veteran's treatment records show an onset of 2005.  Therefore, the examiner opined that the Veteran's hearing loss and tinnitus is at least as likely as not associated with his diagnosis of Meniere's disease.  

Initially, the Board notes that service connection for hearing loss and tinnitus is not warranted on a secondary basis.  The Veteran's Meniere's disease is not service connected.  Thus, there is no service-connected disability to form the basis for secondary service connection.  Accordingly, service connection for hearing loss and tinnitus is not warranted on a secondary basis.

Secondly, service connection is not warranted on a presumptive basis for the Veteran's hearing loss.  There is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is also not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service.

Lastly, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis.  There is competent, credible evidence that the Veteran has bilateral hearing loss and tinnitus.  The VA examination report shows a diagnosis of tinnitus and bilateral hearing loss in accordance with 38 C.F.R. §3.385.  There is also evidence that the Veteran suffered acoustic trauma in service.  The Veteran contends that he was exposed to loud noises while serving as a fuel specialist.  His DD-214 confirms service as a fuel specialist.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a). 

However, there is no evidence linking the Veteran's hearing loss and tinnitus to acoustic trauma in service.  The Veteran's service treatment records are silent for any complaints or diagnoses of hearing loss and tinnitus.  His in-service audiometric examinations were normal.  Furthermore, the Veteran's post-service treatment records do not attribute the Veteran's conditions to in-service acoustic trauma.  The VA examiner also opined that the Veteran's conditions were less likely than not related to military service.  The examiner reasoned that the Veteran's hearing was normal during service and there were no shifts in hearing during his time in active duty.  The Veteran's hearing loss was first diagnosed in 2006, and the Veteran's tinnitus began in 2005, many years after service.  Furthermore, the Veteran's hearing loss is not consistent with noise damage.  The examiner opined the Veteran's hearing loss and tinnitus is at least as likely as not associated with his diagnosis of Meniere's disease.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner considered the Veteran's history of noise exposure in service and provided an adequate rationale for her opinion.

The Board is sympathetic to the Veteran's assertions that his hearing loss and tinnitus should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In light of the above discussion, the Board finds that the service connection claims for hearing loss and tinnitus, to include as secondary to a service-connected disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

C. Acquired Psychiatric Condition

The Veteran seeks service connection for an acquired psychiatric condition, which he attributes to his Meniere's disease, tinnitus, and hearing loss.  

The Veteran's service treatment records are silent for any complaints or diagnosis of an acquired psychiatric condition.  Clinical evaluations conducted throughout active duty and during the Veteran's Air National Guard service (August 1975, January 1987 and June 1997) show no psychiatric abnormalities.  On August 1975 and January 1982 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" depression or excessive worry. 

The Veteran's post-service medical records show treatment for depression, anxiety, and panic disorder.  May 2007 private treatment records reveal that the Veteran has "tremendous amount of anxiety and depression from his vertigo."  It was further noted that the Veteran's Meniere's disease "is greatly exacerbated by his anxiety disorder."

Initially, the Board notes that service connection for an acquired psychiatric condition is not warranted on a secondary basis.  The Veteran's Meniere's disease, hearing loss and tinnitus are not service connected.  Thus, there is no service-connected disability to form the basis for secondary service connection. Accordingly, service connection for an acquired psychiatric condition is not warranted on a secondary basis.

Furthermore, the Board finds that direct service connection is not warranted.  The Veteran's service treatment records are silent for any complaints, treatment, or a diagnosis of an acquired psychiatric condition.  Clinical evaluations in service also show no psychiatric abnormalities.  On August 1975 and January 1982 Reports of Medical History, the Veteran denied a history of depression or excessive worry.  Treatment records show that the Veteran's condition is related to his non-service connected Meniere's disease.  There is no evidence that his acquired psychiatric condition is related to an in-service injury, event or illness.  In fact, the Veteran has not alleged that his current condition is related to his military service. 

The Board is aware of the Veteran contentions that his acquired psychiatric condition should be service connected.  However, the etiology of dysfunctions and disorders is a medical determination, and the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007).

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claim. Thus, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric condition, to include as secondary to a service- connected disability must be denied.  See 38 U.S.C.A. § 5107(b) .

ORDER

Entitlement to service connection for Meniere's disease is denied. 

Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability is denied. 

Entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability is denied.  

Entitlement to service connection for an acquired psychiatric condition, to include as secondary to a service-connected disability is denied.



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


